Detailed Action
This action is in response to the amendment filed on August 26, 2021.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

                                    Response to Arguments
	Applicants argue in the August 26, 2021 amendment that: “Claim 1 has been amended to recite the features of “identifying the time intervals, from the multiple time intervals, to include a graphical depiction of the time period based on the ordering of the time intervals by the number of the resources that were determined for each of the time intervals.” The cited references, alone or in any combination, fail to describe or suggest at least these features. For example, instead of describing the claimed “ordering of the time intervals by the number of resources that were determined for each of the time intervals,” paragraph [0029] of Alonso describes “for a given time period, the social sketch generator 114 may select the top 4 clusters/topics having the most social communications” Li, alone or in combination, does not overcome the deficiencies of Alonso.”

	The Office respectfully disagrees and maintains the rejection, with a re-mapping of the limitations. According to Applicant’s specification, [007]-[0010], “search terms and time constraints that specify a time period for which results responsive to the search terms were published and determining multiple time intervals from the time period, each of the multiple time intervals being a proper subset of the time period. Further actions include, for each time interval of the multiple time intervals, providing, to a search engine, the search terms and time constraints that specify the time interval, receiving, from the search engine, data identifying resources that are responsive to the search terms and that each have a 

	Li teaches in [0016], wherein the listing of search results is arranged and displayed according to a timeline of events and each one of the entries in the listing of search results is historically arranged from initial reports to current updates related to the user's selected entry, such as the tragic airline event shown in FIG. 2.  In addition, Fig. 3, Fig. 12 and [0028], [0043]-[0048] teaches the listing f search results which are arranged and displayed according to a timeline of events. Each one of the entries in the listing of search results is historically arranged from initial reports to current updates related to the user's selected entry. Content may be retrieved from any or all the documents related to the same event as the user's selected article of interest. The number of articles to be displayed may be varied depending on a length of the time period over which the event spans and a recent news event may only have a few articles, while an older news event will likely have more articles.  Embodiments may then query for, retrieve, and display news articles having the publication date illustrated as reference numeral 62 in FIG. 3 approximately the same as the previously selected article. The query may match subject matter with a matching publication date. Certain embodiments may expand the publication date to a range of dates or a window of time, retrieving earlier and/or later published articles. FIG. 12 shows a graph and the interface presents the news articles in the timeline of events related to the news even.)


	Regarding independent claims 9 and 17, Applicant has not overcome the rejections. See arguments regarding same subject matter above.
Regarding dependent claims 2-8, 10-16 and 18-21, Applicant has not overcome the rejections and they are similarly rejected.

	Further, the Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
2.	Claims 2, 10 and 18 are cancelled. Claim 21 is new. Claims 1, 3-9, 11-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2016/0259830 A1) in view of Alonso (US 2016/0379232 A1.) 

	Regarding claim 1, Li discloses “A computer-implemented method comprising: receiving, from a client device, a query that includes search terms and time constraints that specify a time period for which results responsive to the search terms were published;” (See [0016]) (FIG. 1 illustrates a client device 20 that communicates with a server 22 via a communications network 24. The user's smartphone 26 submits a content query 30 to the server 22. The content query 30 includes or specifies a query term 32. The query term 32 is any keyword, subject, or other search term entered by the user. FIG. 3 thus illustrates the search results related to the tragic airline event. Here, though, the listing 40 of search results has the historical arrangement 46. That is, the listing 40 of search results is arranged and displayed according to a timeline 60 of events. Each one of the entries in the listing 40 of search results is historically arranged from initial reports to current updates related to the user's selected entry, the tragic airline event illustrated as entry 54 in FIG. 2).

“determining multiple time intervals from the time period, each of the multiple time intervals being a proper subset of the time period;” (See [0019]) (Embodiments may chronologically arrange the search results according to historical events. FIG. 3, illustrates news articles historically arranged by a publication date 62, with an older entry 64 at or near a bottom 66 of the listing 40 of search results. Newer electronic articles may be presented in chronologically ascending order, with a most recent entry 68 at or near a top 70 of the listing 40 of search results. Exemplary embodiments thus historically arrange the entries in the listing 40 of search results, even though the search results are assembled from different news/data sources 72 (e.g., ABC NEWS and USA TODAY). The user may chronologically scan the relevant headlines related to the same news event subject. If the user wishes to "drill down" by time to an older article, the user need only touch or otherwise select the headline entry having the desired past date.)

“for each time interval of the multiple time intervals: providing, to a search engine, the search terms and time constraints that specify the time interval;” (See Fig. 3)

“receiving, from the search engine, data identifying resources that are responsive to the search terms and that each have a publication date that specifies a date that is within the time interval;;” (See [0020]-[0021],[0026], [0035]) (When the user queries for any subject matter, exemplary embodiments may present the historical arrangement 46 of the search results. The search results are thus displayed for historical background, allowing the user to probe backwards in the news cycle for past articles, blogs, websites, or other entries. Embodiments may use a statistical distribution of the values of the features themselves over the entire dataset as part of the criteria for the features, rather than just the values of the features compared to a threshold. FIG. 3 arranges the entries by the publication date 62, exemplary embodiments may historically arrange by any other time-based indication, timestamp, or metadata. The client-side application 82 and/or the server-side application 92 include algorithms, instructions, code, and/or programs that cooperate and to perform operations, such as generating the historical arrangement 46 of the listing 40 of search results. Embodiments may be configured for different values or measures of the similarity 140, such as graphical controls from "highly similar" events, to "less similar.")
“ordering the time intervals of the multiple time intervals by the number of the resources that were determined for each of the time intervals; identifying the time intervals, from the multiple time intervals, to include a graphical depiction of the time period based on the ordering of the time intervals by the number of the resources that were determined for each of the time intervals” (See Fig. 3, Fig. 12 and [0028], [0043][0048]) (In fig. 3, The listing 40 of search results is arranged and displayed according to a timeline 60 of events. Each one of the entries in the listing 40 of search results is historically arranged from initial reports to current updates related to the user's selected entry (e.g., the tragic airline event illustrated as entry 54 in FIG. 2. Embodiments may query the database 28 of content to retrieve any or all the electronic documents related to the same event as the user's selected article of interest. The number of articles to be displayed may be varied depending on a length of the time period over which the event spans. A relatively recent news event may only have a few articles, while an older news event will likely have more articles.  Embodiments may then query for, retrieve, and display news articles having the publication date illustrated as reference numeral 62 in FIG. 3 approximately the same as the previously selected article. May query for a generally matching subject matter and a generally matching publication date 62. Exemplary embodiments may expand the publication date 62 to a range of dates or a window of time, thus retrieving earlier and/or later published articles. FIG. 12 illustrates a graph traversal widget 320. The interface 50 presents the news articles in the timeline 60 of events related to the news event 54.)
“generating a graphical depiction of the time intervals that were identified, wherein the graphical depiction includes for each respective time interval, a search result that identifies a resource that is responsive to the search terms for the respective selected time interval; and providing, to the client device, the graphical depiction of the time intervals that were identified as a response to the query.” (FIG. 11 illustrates landmark notations 310. There are many articles in the timeline 60 of events, the interface 50 may simultaneously display only certain landmark articles in a list. The landmark notation 310 may denote those articles that have been flagged as being more important than other articles. Exemplary embodiments may first query for, retrieve, and display subject matter having the landmark status. A graphical control allows the user to finger scroll up, down, and/or sideways through the list of articles.)

But, Li does not explicitly disclose ““determining, a number of the resources, that were identified as both responsive to the search terms and having a publication date that specifies a date that is within the time interval, that are hosted by a host that belongs to a predefined category; identifying time intervals, from the multiple time intervals, for which the respective number of the resources that are hosted by any host that belongs to the predefined category and that were identified as both responsive to the search terms and having a publication date that specifies a date that is within the time interval was determined to meet a selection threshold;”

However, Alonso teaches “determining, a number of the resources, that were identified as both responsive to the search terms and having a publication date that specifies a date that is within the time interval, that are hosted by a host that belongs to a predefined category; identifying time intervals, from the multiple time intervals, for which the respective number of the resources that are hosted by any host that belongs to the predefined category and that were identified as both responsive to the search terms and having a publication date that specifies a date that is within the time interval was determined to meet the selection threshold;” (See [0029]) (FIG. 7 is a flow diagram illustrating a routine for responding to a user's search query/search terms regarding information of a date or time period. A cluster may have sufficient volume if the number of social communications within the cluster exceeds a predetermined threshold, or if the number of social communications within the cluster exceeds a predetermined percentage of all of the social communications for the time period. A cluster may be identified as having sufficient volume according to a threshold number: i.e., a predetermined number of clusters that have the most social communications. For example, for a given time period, the social sketch generator 114 may select the top 4 clusters/topics having the most social communications. The number of clusters identified may be made according to those clusters that have the most social communication volume where, collectively, the identified clusters represent at least a predetermined percentage of all social communications of the time period. User requesting information regarding a particular topic for a particular time period; User requesting information from a search engine regarding a particular topic; and a user requesting information from a search engine regarding a particular date). A predetermined percentage of communications based on a number of clusters may be equated to using threshold as claimed.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Li (Historical Representation of Search Results) with Alonso (Social Sketches) in order to identify a selected cluster of topics representative of high quality social communications from non-experts and experts, extracted from each of the selected clusters and saved as a social sketch corresponding to the time period.. Alonso, [004]. 

One having ordinary skill would also be motivated to combine Li and Alonso, in view of the suggestions provided by Alonso in paragraphs [0001]-[0003], which suggests, the volume of social communications that occur within all of the social networking services is staggering, the subject of the social communications is dynamic, often, driven by current events. This invention introduces a selection of concepts in a more simplified form.

	
	Regarding claim 3, Li in view of Alonso discloses “The method of claim 1, wherein identifying the time intervals, from the multiple time intervals, to include a graphical depiction of the time period based on the ordering of the time intervals by the number of resources that were determined for each of the time intervals comprises: selecting a predefined number of the time intervals with  highest numbers of identified resources that were determined as both responsive to the search terms and having a publication date that specifies a date that is within the time interval, that are hosted by any host that belongs to a predefined category.” (See [0028]-[0029]) (The user may peruse different headline articles and select a desired headline article of interest, such as the entry 54. Embodiments present the article of interest in the timeline 60 as FIG. 3 illustrates. The desired news article is displayed, along with the historical arrangement 46 of other articles having the same or similar subject matter classification 134 perhaps as determined by the similarity 140. Exemplary embodiments may query the database 28 of content to retrieve any or all the electronic documents related to the same event as the user's selected article of interest. The number of articles to be displayed may be varied depending on a length of the time period over which the event spans. A relatively recent news event may only have a few articles, while an older news event will likely have more articles. The timeline 60 of events may be further configurable.

See also: Alonso Abstract: wherein a social sketch represents a snapshot summary of the social communications of people during a given period of time. The social sketch is generated by obtaining a corpus of social communications and filtering the social communications according to time. The filtered results are clustered according to the subject matter/topics of the social communications. Selected clusters are identified and the topic, representative high-quality social communications from non-experts and experts are extracted from each of the selected clusters and saved as a social sketch corresponding to the time period.)

	Regarding claim 4, Li in view of Alonso discloses “The method of claim 1, wherein generating a graphical depiction of the time comprises: for each time interval of the time intervals that were identified: providing, to the search engine, the search terms, time constraints that specify the time interval, and host constraints that specify a second predefined category of host; receiving, from the search engine, data identifying second resources responsive to the search terms, that each have a publication date that specifies a date that is within the time interval, and that each are hosted by a host that belongs to the second predefined category of host; and selecting, from the second resources, a particular second resource that is indicated by the search engine as most responsive to the search terms; and generating the graphical depiction of the time intervals that includes a search result that corresponds to each of the selected particular second resources. (See Fig. 2-4 and [0029]) (This metric allows construction of a comprehensive set of articles that are both different from one another, but still pertinent to the original article. Another metric may display only a subset of articles/second resources that pertain to the user. By selecting any website link the smartphone 26 queries for and retrieves the full text of the article, the metric, may display links to related articles, 132 not yet selected by the user for reading, and/or articles that have been published since the last time the user read about the same event subject matter.)

	Regarding claim 5, Li in view of Alonso discloses “The method of claim 1, wherein generating a graphical depiction of the time intervals that were identified comprises: generating the graphical depiction of the time intervals to depict the search results that identify the resources that are responsive to the search terms for the respective selected time intervals in chronological order of publication.” (See [0017]-[0019] and Fig. 2-4) (May chronologically arrange the listing 40 of search results. A chronological arrangement allows the reading user to quickly delve into historical articles and details for a much quicker historical context. FIG. 3, for simplicity, illustrates news articles historically arranged by a publication date 62, with an older entry 64 at or near a bottom 66 of the listing 40 of search results. Newer electronic articles may be presented in chronologically ascending order, with a most recent entry 68 at or near a top 70 of the listing 40 of search results. Exemplary embodiments thus historically arrange the entries in the listing 40 of search results, even though the search results are assembled from different news/data sources 72.)

	Regarding claim 6, Li in view of Alonso discloses “The method of claim 1, wherein determining, a number of the resources that were identified as both responsive to the search terms and having a publication date that specifies a date that is within the time interval, are hosted by any host that belongs to a predefined category comprises: determining a number of the resources that have universal resource locators that include an indicator of a host in a list of hosts of the predefined category.” (See Fig. 7, [0022]-[0024]) (Each different article 132 may be uniquely identified by some identifier, such as a uniform resource locator 136 to its corresponding storage position or location. The server 22 may receive any electronic content, such as website data, blogs, scholarly articles, movies, music, or electronic scans of documents. The server 22 would likely receive many different RSS feeds from many different publishers as FIG. 3 illustrates. Each one of the RSS feeds may be sent to the network address associated with or assigned to the server 22. Regardless, as the server 22 receives the RSS feed 104, the server 22 constructs the database 28 of content to store and retain historical information according to subject matter. Embodiments may even perform a recursive crawl on the front page of news websites hourly or daily, thus further building the database 28 of content.)

	Regarding claim 7, Li in view of Alonso discloses “The method of claim 1, wherein the time intervals are non-overlapping and together span an entirety of the time period.” (See Fig. 3)

	Regarding claim 8, Li in view of Alonso discloses “The method of claim 1, wherein providing, to the client device, the graphical depiction of the time intervals that were identified as a response to the query comprises: providing, the client device, the graphical depiction of the resources in the time intervals as a response to the query.” (See Fig. 3, Fig. 11-12) (The user may peruse different headline articles and select a desired headline article of interest, such as the entry 54. Embodiments present the article of interest in the timeline 60 as FIG. 3 illustrates).

	As per claim 9, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “A system comprising: a data processing apparatus; and a non-transitory computer readable storage medium in data communication with the data processing apparatus and storing instructions executable by the data processing apparatus and upon such execution cause the data processing apparatus to perform operations comprising:” (See Fig. 1, Fig. 10 and [0021]) (FIG. 1 illustrates a client device 20 that communicates with a server 22 via a communications network 24. The user's smartphone 26 submits a content query 30 to the server 22. The client-side application 82 and/or the server-side application 92 include algorithms, instructions, code, and/or programs that cooperate and to perform operations, such as generating the arrangement 46 of the listing 40 of search results.)

	Regarding claim 11, Li in view of Alonso discloses “The System of claim 9, wherein identifying the time intervals, from the multiple time intervals, to include a graphical depiction of the time period based on the ordering of the time intervals by the number of the resources determined for each of the time intervals comprises: selecting a predefined number of the time intervals with highest numbers of identified resources that were identified as both responsive to the search terms and having a publication date that specifies a date that is within the time interval, that are hosted by any host that belongs to a predefined category.” (See [0028]-[0029]) (The user may peruse different headline articles and select a desired headline article of interest, such as the entry 54. Embodiments present the article of interest in the timeline 60 as FIG. 3 illustrates. The desired news article is displayed, along with the historical arrangement 46 of other articles having the same or similar subject matter classification 134 perhaps as determined by the similarity 140. Exemplary embodiments may query the database 28 of content to retrieve any or all the electronic documents related to the same event as the user's selected article of interest. The number of articles to be displayed may be varied depending on a length of the time period over which the event spans. A relatively recent news event may only have a few articles, while an older news event will likely have more articles. The timeline 60 of events may be further configurable.

See also: Alonso Abstract: wherein a social sketch represents a snapshot summary of the social communications of people during a given period of time. The social sketch is generated by obtaining a corpus of social communications and filtering the social communications according to time. The filtered results are clustered according to the subject matter/topics of the social communications. Selected clusters are identified and the topic, representative high-quality social communications from non-experts and experts are extracted from each of the selected clusters and saved as a social sketch corresponding to the time period.)

	Regarding claim 12, Li in view of Alonso discloses “The System of claim 9, wherein generating a graphical depiction of the time comprises: for each time interval of the time intervals that were identified: providing, to the search engine, the search terms, time constraints that specify the time interval, and host constraints that specify a second predefined category of host; receiving, from the search engine, data identifying second resources responsive to the search terms, that each have a publication date that specifies a date that is within the time interval, and that each are hosted by a host that belongs to the second predefined category of host; and selecting, from the second resources, a particular second resource that is indicated by the search engine as most responsive to the search terms; and generating the graphical depiction of the time intervals that includes a search result that corresponds to each of the selected particular second resources. (See Fig. 2-4 and [0029]) (This metric allows construction of a comprehensive set of articles that are both different from one another, but still pertinent to the original article. Another metric may display only a subset of articles/second resources that pertain to the user. By selecting any website link the smartphone 26 queries for and retrieves the full text of the article, the metric, may display links to related articles, 132 not yet selected by the user for reading, and/or articles that have been published since the last time the user read about the same event subject matter.)

	Regarding claim 13, Li in view of Alonso discloses “The System of claim 9, wherein generating a graphical depiction of the time intervals that were identified comprises: generating the graphical depiction of the time intervals to depict the search results that identify the resources that are responsive to the search terms for the respective selected time intervals in chronological order of publication.” (See [0017]-[0019] and Fig. 2-4) (May chronologically arrange the listing 40 of search results. A chronological arrangement allows the reading user to quickly delve into historical articles and details for a much quicker historical context. FIG. 3, for simplicity, illustrates news articles historically arranged by a publication date 62, with an older entry 64 at or near a bottom 66 of the listing 40 of search results. Newer electronic articles may be presented in chronologically ascending order, with a most recent entry 68 at or near a top 70 of the listing 40 of search results. Exemplary embodiments thus historically arrange the entries in the listing 40 of search results, even though the search results are assembled from different news/data sources 72.)

	Regarding claim 14, Li in view of Alonso discloses “The System of claim 9, wherein determining, a number of the resources that were identified as both responsive to the search terms and having a publication date that specifies a date that is within the time interval, are hosted by any host that belongs to a predefined category comprises: determining a number of the resources that have universal resource locators that include an indicator of a host in a list of hosts of the predefined category.” (See Fig. 7, [0022]-[0024]) (Each different article 132 may be uniquely identified by some identifier, such as a uniform resource locator 136 to its corresponding storage position or location. The server 22 may receive any electronic content, such as website data, blogs, scholarly articles, movies, music, or electronic scans of documents. The server 22 would likely receive many different RSS feeds from many different publishers as FIG. 3 illustrates. Each one of the RSS feeds may be sent to the network address associated with or assigned to the server 22. Regardless, as the server 22 receives the RSS feed 104, the server 22 constructs the database 28 of content to store and retain historical information according to subject matter. Embodiments may even perform a recursive crawl on the front page of news websites hourly or daily, thus further building the database 28 of content.)

	Regarding claim 15, Li in view of Alonso discloses “The System of claim 9, wherein the time intervals are non-overlapping and together span an entirety of the time period.” (See Fig. 3)

	Regarding claim 16, Li in view of Alonso discloses “The System of claim 9, wherein providing, to the client device, the graphical depiction of the time intervals that were identified as a response to the query comprises: providing, the client device, the graphical depiction of the resources in the time intervals as a response to the query.” (See Fig. 3, Fig. 11-12) (The user may peruse different headline articles and select a desired headline article of interest, such as the entry 54. Embodiments present the article of interest in the timeline 60 as FIG. 3 illustrates).
	
	As per claim 17, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including ” A non-transitory computer readable storage medium storing instructions executable by a data processing apparatus and upon such execution cause the data processing apparatus to perform operations comprising:” (See Fig. 1, Fig. 10 and [0021]) (The client-side application 82 and/or the server-side application 92 include algorithms, instructions, code, and/or programs that cooperate and to perform operations, such as generating the arrangement 46 of the listing 40 of search results.)

	As per claim 19, this claim is rejected based on rationale given above for rejected claim 3 and is similarly rejected.
	As per claim 20, this claim is rejected based on rationale given above for rejected claim 4 and is similarly rejected.

	Regarding claim 21, Li in view of Alonso discloses “The method of claim 1, wherein the search terms and time constraints that specify the time intervals are provided to the search engine in response to receiving the query and provided to the search engine as separate search queries for each of the multiple time intervals from the time period.” See [0019]) (Embodiments may chronologically arrange the search results according to historical events. FIG. 3, illustrates news articles historically arranged by a publication date 62, with an older entry 64 at or near a bottom 66 of the listing 40 of search results. Newer electronic articles may be presented in chronologically ascending order, with a most recent entry 68 at or near a top 70 of the listing 40 of search results. Exemplary embodiments thus historically arrange the entries in the listing 40 of search results, even though the search results are assembled from different news/data sources 72 (e.g., ABC NEWS and USA TODAY). The user may chronologically scan the relevant headlines related to the same news event subject. If the user wishes to "drill down" by time to an older article, the user need only touch or otherwise select the headline entry having the desired past date.) See also: Fig. 12 and [0028], [0043],[0048]) (In Fig. 3, The listing 40 of search results is arranged and displayed according to a timeline 60 of events. Each one of the entries in the listing 40 of search results is historically arranged from initial reports to current updates related to the user's selected entry (e.g., the tragic airline event illustrated as entry 54 in FIG. 2. Embodiments may query the database 28 of content to retrieve any or all the electronic documents related to the same event as the user's selected article of interest. The number of articles to be displayed may be varied depending on a length of the time period over which the event spans. A relatively recent news event may only have a few articles, while an older news event will likely have more articles.  Embodiments may then query for, retrieve, and display news articles having the publication date illustrated as reference numeral 62 in FIG. 3 approximately the same as the previously selected article. May query for a generally matching subject matter and a generally matching publication date 62. Exemplary embodiments may expand the publication date 62 to a range of dates or a window of time, thus retrieving earlier and/or later published articles. FIG. 12 illustrates a graph traversal widget 320. The interface 50 presents the news articles in the timeline 60 of events related to the news event 54.)





                                              

Conclusion

THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy McGhee whose telephone number is (313)446-6581.  The examiner can normally be reached on Mon-Fri, 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACY M MCGHEE/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154